In an action arising out of a contract between the parties, the complaint sets forth two causes of action.. The answer, besides, various denials and defenses, contains counterclaims to both causes of action. The plaintiff replied to the counterclaims and the defendant moved to strike out the reply on various grounds. The motion was denied, and the defendant appeals. Order denying defendant’s motion, in so far as appealed from, modified by striking out paragraphs “ Second,” “ Third,” “ Sixth,” “ Eighth,” “ Ninth ” and “ Twelfth ” of the reply, and, as thus modified, affirmed, with ten dollars costs and disbursements to the appellant. Plaintiff having accepted the benefits of the contract, when suing thereon is estopped from questioning its validity. The sufficiency of the other defenses raised should be determined by the trial court upon the proof, Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.